DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       SHARON E. BARNWELL,
     as Personal Representative of the Estate of Frederick Miller and
                 SHARON E. BARNWELL, individually,
                              Appellant,

                                     v.

            GATEWAY AT SAWGRASS INVESTMENTS LLC,
    a Florida limited liability company, THE MASLOM GROUP, LLC,
         d/b/a THE JOINT, a Florida limited liability company,
                                  Appellees.

                               No. 4D19-830

                          [November 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE 17-
004036 (13).

   Peter E. Shapiro of Shapiro Law, Plantation, for appellant.

  Samuel M. Sheldon and Howard R. Behar of The Behar Law Firm, P.A.,
North Miami Beach, for appellee Gateway at Sawgrass Investments LLC.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.